              Case 7:19-cv-00269-DC Document 23 Filed 10/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

TYLER LACKEY and JOSE ZAMORA,    §
Individually and On Behalf of All Others
                                 §
Similarly Situated               §
                                 §
                 Plaintiffs,     §                      C.A. No. 7:19—cv—269
                                 §
v.                               §
                                 §
PUMPCO ENERGY SERVICES, INC.,    §
SUPERIOR ENERGY SERVICES, L.L.C, §
and SUPERIOR ENERGY SERVICES,    §
INC.                             §

                       Defendants.

                              JOINT NOTICE OF SETTLEMENT

        Defendants Pumpco Energy Services, Inc., Superior Energy Services, L.L.C., and Superior

Energy Services, Inc. (collectively, the “Defendants”) and Plaintiffs Tyler Lackey and Jose

Zamora (collectively, the “Plaintiffs”), file this Joint Notice of Settlement to inform the Court that

the Defendants and Plaintiffs have reached a settlement in the above-captioned matter. The Parties

expect to file a Joint Stipulation of Dismissal with Prejudice within thirty (30) days from the filing

of this Joint Notice of Settlement. The Parties respectfully request that all deadlines be stayed

while they finalize their settlement.

                                                       Respectfully submitted,

                                               By:     /s/ J. Michael Rose
                                                       J. Michael Rose
                                                       Texas Bar No. 24041819
                                                       S.D. Tex. Bar No. 36797
                                                       LOCKE LORD LLP
                                                       600 Travis Street, Suite 2800
                                                       Houston, Texas 77002-3095
                                                       Telephone:      (713) 226-1684
                                                       Facsimile:      (713) 229-2626

                                                  1

83885428v.2
              Case 7:19-cv-00269-DC Document 23 Filed 10/29/20 Page 2 of 3




                                               Email: mrose@lockelord.com
                                               ATTORNEY-IN CHARGE FOR
                                               PUMPCO ENERGY SERVICES, INC.,
                                               SUPERIOR ENERGY SERVICES,
                                               L.L.C, AND SUPERIOR ENERGY
                                               SERVICES, INC.

OF COUNSEL:
Evan C. Blankenau
Texas Bar No. 24092142
S.D. Tex. Bar No. 2507901
LOCKE LORD LLP
600 Travis Street, Suite 2800
Houston, Texas 77002-3095
Telephone:     (713) 226-1661
Facsimile:     (713) 229-2501
Email: evan.blankenau@lockelord.com


                                               AND

                                         By:   /s/ Josh Sanford* w/perm. ECB
                                               Josh Sanford
                                               Texas Bar No. 24077858
                                               Sanford Law Firm, PLLC
                                               650 South Shackleford Road, Suite 411
                                               Little Rock, Arkansas 72211
                                               Telephone:     (800) 615-4946
                                               Facsimile:     (888) 787-2040
                                               Email: josh@sanfordlawfirm.com
                                               ATTORNEY FOR PLAINTIFFS TYLER
                                               LACKEY AND JOSE ZAMORA




                                           2

83885428v.2
              Case 7:19-cv-00269-DC Document 23 Filed 10/29/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of October 2020, a true and correct copy of the above
and foregoing instrument was served upon all counsel of record referenced below via the Court’s
electronic filing system:

Josh Sanford
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (800) 615-4946
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com




                                                     /s/ Evan C. Blankenau
                                                      Evan C. Blankenau




                                                 3

83885428v.2
